[ex1012013equityincentive001.jpg]
BLACKBERRY LIMITED EQUITY INCENTIVE PLAN AMENDED AND RESTATED MAY 2, 2018
SECTION 1 INTERPRETATION AND ADMINISTRATIVE PROVISIONS 1.1 Purposes The purposes
of this Plan are to assist the Corporation and its affiliates to attract, retain
and motivate executive officers and employees by granting to them: (i) options
to purchase common shares of the Corporation; and (ii) restricted share units.
1.2 Definitions When used herein, unless the context requires otherwise, the
following terms have the following meanings: “affiliate” and “jointly or in
concert” have the respective meanings set forth in the Securities Act (Ontario),
as amended from time to time. “Approved Leave of Absence” means (i) any personal
or education leave in excess of four (4) weeks in duration, (ii) any period
during which you are in receipt of long-term disability benefits, or (iii) any
period during which your status of employment changes from full-time to
part-time (being less than twenty-five (25) hours per week). “Award” means an
Option or RSU granted under this Plan. “Award Agreement” means an Option
Agreement or RSU Agreement as the context requires. “Award Date” means the date
the Board grants an Award under this Plan. “Blackout Period” means any period
imposed by the Corporation applicable to a Participant, during which specified
individuals, including insiders of the Corporation, may not trade in the
Corporation’s securities (including for greater certainty any period during
which specific individuals are restricted from trading because they have
material non-public information), but does not include any period when a
regulator has halted trading in the Corporation’s securities. “Board” means the
Board of Directors of the Corporation. “Business Day” means a day other than a
Saturday, Sunday or other day when banks in the City of Toronto, Ontario are not
generally open for business. “Cause” has the meaning attributed to such term in
the Participant’s Employment Agreement, or if the Employment Agreement is silent
or the Participant does not have an Employment Agreement, “cause” means grounds
for summary termination of the



--------------------------------------------------------------------------------



 
[ex1012013equityincentive002.jpg]
- 2 - employment contract without notice, pay in lieu of notice, severance pay,
or similar obligations, as that concept is interpreted and applied by the courts
of Ontario. “Change of Control” means the occurrence of any of the following
events: (a) an amalgamation, merger, consolidation, arrangement or other
reorganization involving the Corporation or any of its affiliates and another
corporation or other legal entity, as a result of which the holders of the
Shares immediately prior to the completion of that transaction hold less than a
majority of the Shares after completion of that transaction; (b) any individual,
entity or group of persons acting jointly or in concert, acquires or becomes the
beneficial owner of, directly or indirectly, more than 50% of the Shares,
whether through acquisition of previously issued and outstanding Shares, or of
Shares that have not been previously issued, or any combination thereof, or any
other transaction of similar effect; (c) the Corporation sells or otherwise
transfers all or substantially all of its assets to any other corporation or
other legal person or entity (other than a disposition or transfer of assets to
an affiliate of the Corporation as part of a reorganization of assets of an
affiliate of the Corporation), where the holders of Shares immediately prior to
the completion of that transaction hold less than a majority of the common
shares of the acquiring corporation or person immediately after the completion
of such transaction; or (d) as a result of or in connection with the contested
election of directors, the nominees named in the most recent Management
Information Circular of the Corporation for election to the Board do not
constitute a majority of the Board. “Change of Control Period” means the shorter
of: (i) 24 months following a Change of Control; and (ii) the period of time
following a Change of Control specified in the Participant’s Employment
Agreement. “Committee” means the committee of the Board responsible for
recommending to the Board the compensation of the executive officers and other
employees, which, as at the effective date of the Plan, is the Compensation,
Nomination and Governance Committee. “Corporation” means Blackberry Limited.
“Employment Agreement” means a written employment agreement between a
Participant and a Participating Entity. “Exercise Notice” means a written notice
by a Participant addressed to the Secretary of the Corporation stating the
Participant’s intention to exercise a particular Option. “Exercise Price” means
the price at which Shares may be purchased on the exercise of an Option. “Expiry
Date” means:



--------------------------------------------------------------------------------



 
[ex1012013equityincentive003.jpg]
- 3 - (a) in respect of any Option, the fifth (5th) anniversary of the Award
Date unless another date is specified by the Board, provided that the Expiry
Date may not be later than the fifth (5th) anniversary of the Award Date; (b) in
respect of any RSU, the date specified in the applicable RSU Agreement, if any,
as the date on which the RSU will be terminated and cancelled or, if no such
date is specified in the RSU Agreement, December 31 of the third (3rd) calendar
year following the Award Date. “Market Value” means the closing trading price of
the Shares on the New York Stock Exchange or the Toronto Stock Exchange, as the
case may be, on the applicable date, or if there is no closing trading price on
that date, then on the last preceding date on which such a closing trading price
was reported. “Option” means a right granted to a Participant to purchase Shares
on the terms set out in the Plan. “Option Agreement” means a signed, written
agreement (which may be in electronic form), between a Participant and the
Corporation, substantially in the form attached as Schedule “A” hereto, subject
to any amendments or additions thereto as may, in the discretion of the Board,
be necessary or advisable, evidencing the terms and conditions on which an
Option has been granted under this Plan. “Option Period” means the period of
time during which an Option granted under this Plan may be exercised.
“Participant” means an employee of a Participating Entity who the Board
determines may participate in this Plan. “Participating Entity” means the
Corporation and any affiliate of the Corporation which is designated by the
Board from time to time. “Person” means any individual, sole proprietorship,
partnership, unincorporated association, unincorporated syndicate,
unincorporated organization, trust, body corporate, and a natural person in such
person’s capacity as trustee, executor, administrator or other legal
representative. “Plan” means this Blackberry Limited Equity Incentive Plan.
“Prior Plans” means the Corporation’s Stock Option Plan (Amended and Restated
March 2012) and the Corporation’s 2005 Restricted Share Unit Plan (as amended).
“RSU” means a right granted to a Participant to receive a Share or a cash
payment based on the Market Value of a Share that generally becomes Vested, if
at all, following a period of continuous employment and subject to the RSU
Vesting Conditions. “RSU Account” has the meaning set out in Section 4.3. “RSU
Agreement” means a signed, written agreement (which may be in electronic form),
between a Participant and the Corporation, substantially in the form attached as
Schedule “B” hereto, subject to any amendments or additions thereto as may, in
the discretion of the Board, be necessary or advisable, evidencing the terms and
conditions on which an RSU has been granted under this Plan.



--------------------------------------------------------------------------------



 
[ex1012013equityincentive004.jpg]
- 4 - “RSU Vesting Conditions” means any conditions relating to a Participant’s
continued service with a Participating Entity for a period of time and/or any
other conditions in respect of the Vesting of RSUs determined by the Board at
the time of the Award. “Settlement Date” means, with respect to any RSU, the
date upon which Vested RSUs under such Award shall be settled in the form
elected by the Corporation pursuant to Section 4.4. “Share” means a common share
of the Corporation. “Substitute Awards” shall mean Awards granted or Shares
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted, or the right or obligation to make future awards, in
each case by a company acquired by the Company or any subsidiary of the Company
or with which the Company or any subsidiary of the Company amalgamates.
“Termination Date” means: (a) subject to subparagraph (b) below, in the case of
the termination of the Participant’s employment by a Participating Entity or the
Participant’s resignation, the earlier of: (i) the date specified in the written
notice of termination or resignation; and (ii) the last day worked by the
Participant, provided such date shall not be prior to the last day of any
minimum statutory notice period, if applicable; and (b) in the case of a Change
of Control, where there is a termination of the Participant’s employment other
than for Cause, the last day worked by the Participant. “Vested” means: (i) with
respect to an Option, that it has become exercisable; and (ii) with respect to
RSUs, the applicable RSU Vesting Conditions in relation to a whole or a
percentage of the number of RSUs covered by an Award have been met. “Vest” and
“Vesting” have corresponding meanings. “Vesting Date” means: (i) with respect to
an Option, the date on which it becomes exercisable; and (ii) with respect to
RSUs, the date on which the applicable RSU Vesting Conditions are met. “Vesting
Period” means, with respect to an Award, a period specified by the Board,
commencing on the Award Date and ending no later than immediately prior to the
Expiry Date. 1.3 Interpretation The Plan is to be interpreted as follows: (a)
The use of headings is for ease of reference only and does not affect
construction or interpretation of this Plan. (b) Where the context so requires,
words importing the singular number include the plural and vice versa, and words
importing the masculine gender include the feminine and neuter genders.



--------------------------------------------------------------------------------



 
[ex1012013equityincentive005.jpg]
- 5 - (c) References to Sections and Subsections are references to sections and
subsections in this Plan, unless otherwise specified. (d) All amounts paid or
values to be determined under the Plan shall be in Canadian dollars. (e)
Whenever the Board is to exercise discretion in the administration of the terms
and conditions of this Plan or any Award, the term “discretion” means the “sole
and absolute discretion” of the Board. (f) Where the words “including” or
“includes” appear in this Plan, they mean “including (or includes) without
limitation”. 1.4 Prior Plans This Plan is intended to replace the Prior Plans,
which Prior Plans shall be automatically terminated and replaced and superseded
by this Plan on the date on which this Plan is approved by the Corporation’s
shareholders, such that after the effective date of this Plan (as provided in
Section 6.16), no awards may be granted under the Prior Plans. Notwithstanding
the foregoing, any awards granted under the Prior Plans shall remain in effect
pursuant to their terms (as they may be duly amended from time to time) and
shall be governed by the terms of the Prior Plans, as applicable, under which
they were first granted. SECTION 2 ADMINISTRATION 2.1 Administration This Plan
will be administered by the Board and the Board has complete authority, in its
discretion, to interpret the provisions of this Plan. In administering and
interpreting the Plan, the Board may adopt, amend and rescind administrative
guidelines and other rules and regulations relating to this Plan and make all
other determinations and take all other actions necessary or advisable for the
implementation and administration of this Plan which the Board determines, in
its discretion, are necessary or advisable. The Board’s determinations and
actions within its authority under this Plan are final, conclusive and binding
on the Corporation, its affiliates and all other Persons. 2.2 Delegation To the
extent permitted by applicable law, the Board may, from time to time, delegate
to the Committee or to the Executive Chair of the Corporation all or any of the
powers conferred on the Board under the Plan. In such event, but only to the
extent reasonably required for the purposes of such delegation, references to
the Board mean and include the Committee or the Executive Chair, as applicable,
and the Committee or the Executive Chair, as applicable, will exercise the
powers delegated to it or to him by the Board in the manner and on the terms
authorized by the Board. Any decisions made or actions taken by the Committee or
the Executive Chair arising out of or in connection with the administration or
interpretation of this



--------------------------------------------------------------------------------



 
[ex1012013equityincentive006.jpg]
- 6 - Plan within its or his authority under this Plan, are final, conclusive
and binding on the Participating Entities and all other Persons. 2.3 Eligibility
(a) Participation in the Plan is entirely voluntary. (b) All employees of
Participating Entities are eligible to participate in this Plan. (c) Eligibility
to participate in the Plan does not confer upon any Person any right to be
granted Awards pursuant to this Plan. In addition, no Participant has any claim
or right to be granted an Award (including, without limitation, an Award granted
in substitution for any Award that has expired pursuant to the terms of this
Plan). 2.4 Taxes and Other Source Deductions The Corporation is authorized to
deduct or withhold from any amount payable or credited hereunder such taxes and
other amounts as it may be required by applicable law to deduct or withhold and
to remit the amounts deducted or withheld to the applicable governmental
authority as required by applicable law. If a Participating Entity is required
under applicable law to deduct or withhold and remit to the applicable
government authority an amount on account of tax in respect of any amount paid
hereunder and there is insufficient cash paid hereunder from which to make the
required deduction or withholding, the Participant shall: (a) pay to the
Participating Entity sufficient cash as is reasonably determined by the
Participating Entity to be the amount necessary to permit the required
remittance; (b) authorize the Participating Entity, on behalf of the
Participant, to sell in the market on such terms and at such time or times as
the Participating Entity determines, a portion of the Shares issued hereunder to
realize cash proceeds to be used to satisfy the required tax remittance; or (c)
make other arrangements acceptable to the Participating Entity to fund the
required tax remittance. 2.5 Information Each Participant shall provide the
Corporation with all information the Corporation requires from that Participant
in order to administer this Plan. 2.6 Indemnification Each member of the Board
and the Committee is indemnified and held harmless by the Corporation against
any cost or expense arising out of any act or omission in connection with this
Plan to the extent permitted by applicable law. This indemnification is in
addition to any rights of indemnification a Board or Committee member may have
as director or otherwise.



--------------------------------------------------------------------------------



 
[ex1012013equityincentive007.jpg]
- 7 - 2.7 Governing Law This Plan shall be governed by and construed and
interpreted in accordance with the laws of the Province of Ontario and the
federal laws of Canada applicable therein. 2.8 Total Shares Subject to Awards
(a) Number of Shares. Subject to adjustment as provided in Section 6, a total of
33,875,000 Shares shall be authorized for Awards granted under the Plan, less
0.625 Share for every one (1) Share that was subject to an option granted after
March 2, 2013 under any Prior Plan and one (1) Share for every one (1) Share
that was subject to an award other than an option granted after March 2, 2013
under any Prior Plan. Any Shares that are subject to Options shall be counted
against this limit as 0.625 Share for every one (1) Option granted, and any
Shares that are subject to Awards other than Options shall be counted against
this limit as one (1) Share for every one (1) share unit. After the effective
date of the Plan (as provided in Section 6.16), no awards may be granted under
any Prior Plan. (b) If (i) any Shares subject to an Award are forfeited, an
Award expires or an Award is settled for cash (in whole or in part), or (ii)
after March 2, 2013 any Shares subject to an award under any Prior Plan are
forfeited, an award under any Prior Plan expires or is settled for cash (in
whole or in part), then in each such case the Shares subject to such Award or
award under any Prior Plan shall, to the extent of such forfeiture, expiration
or cash settlement, be added to the Shares available for Awards under the Plan,
in accordance with Section 2.8(d) below. In the event that withholding tax
liabilities arising from an Award other than an Option or, after March 2, 2013,
an award other than an option under any Prior Plan are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Corporation, the Shares so tendered or withheld shall be added to
the Shares available for Awards under the Plan in accordance with Section 2.8(d)
below. Notwithstanding anything to the contrary contained herein, the following
Shares shall not be added to the Shares authorized for grant under paragraph (a)
of this Section: (i) Shares tendered by the Participant or withheld by the
Corporation in payment of the purchase price of an Option or, after March 2,
2013, an option under any Prior Plan; (ii) Shares tendered by the Participant or
withheld by the Corporation to satisfy any tax withholding obligation with
respect to Options or, after March 2, 2013, options under any Prior Plan; and
(iii) Shares reacquired by the Corporation on the open market or otherwise using
cash proceeds from the exercise of Options, or after March 2, 2013, options
under any Prior Plan. (c) Substitute Awards shall not reduce the Shares
authorized for grant under the Plan, nor shall Shares subject to a Substitute
Award be added to the Shares available for Awards under the Plan as provided in
paragraph (b) above. Additionally, in the event that a company acquired by the
Corporation or any subsidiary of the Corporation or with which the Corporation
or any subsidiary of



--------------------------------------------------------------------------------



 
[ex1012013equityincentive008.jpg]
- 8 - the Corporation combines has shares available under a pre-existing plan
approved by shareholders and not adopted in contemplation of such acquisition or
arrangement, the shares available for grant pursuant to the terms of such pre-
existing plan (as adjusted, to the extent appropriate, using the exchange ratio
or other adjustment or valuation ratio or formula used in such acquisition or
arrangement to determine the consideration payable to the holders of common
shares of the entities party to such acquisition or arrangement) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan (and Shares subject to such Awards shall not be added to the Shares
available for Awards under the Plan as provided in paragraphs (b) above);
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or arrangement, and shall only be made to
individuals who were not employees or directors prior to such acquisition or
arrangement. (d) Any Shares that again become available for Awards under the
Plan pursuant to this Section shall be added as (i) 0.625 Share for every one
(1) Share subject to Options granted under the Plan or options granted under any
Prior Plan, and (ii) as one (1) Share for every one (1) Share subject to Awards
other than Options granted under the Plan or awards other than options granted
under any Prior Plan. 2.9 Insider Participation Limits The grant of Awards under
the Plan is subject to the following limitations: (a) No more than 10% of the
Corporation’s outstanding Shares may be issued under the Plan or pursuant to any
other security based compensation arrangements of the Corporation in any one (1)
year period. (b) No more than 5% of the Corporation’s outstanding Shares may be
issued under the Plan or pursuant to any other security based compensation
arrangements of the Corporation to any one Participant. (c) No more than 10% of
the Corporation’s outstanding Shares may be issued to insiders under the Plan or
under any other security based compensation arrangements of the Corporation
within any one (1) year period or be issuable to insiders at any time. (d) For
the purposes of this Plan, “insider” and “security based compensation
arrangement” have the meanings set out in the TSX Company Manual. 2.10 Award
Agreements All grants of Awards under this Plan will be evidenced by Award
Agreements. Any one of the Chief Financial Officer or the Executive Vice
President of Human Resources of the Corporation is



--------------------------------------------------------------------------------



 
[ex1012013equityincentive009.jpg]
- 9 - authorized and empowered to execute on behalf of the Corporation and
deliver an Award Agreement to a Participant. SECTION 3 GRANT OF OPTIONS 3.1
Grant of Options Subject to Section 2.8, the Board may, in its discretion, from
time to time, subject to the provisions of this Plan and such other terms and
conditions as the Board may prescribe, grant Options to any Participant, and the
Participant shall execute an Option Agreement evidencing the same. 3.2 Exercise
Price The Exercise Price under any Option will be as determined by the Board at
the time the Option is granted but may not be less than the Market Value of a
Share at the Award Date. 3.3 Term of Options Subject to Section 3.8 and to any
accelerated termination pursuant to the Plan, each Option expires on the Expiry
Date. 3.4 Vesting Each Option shall vest and be exercisable at such times, in
such manner and subject to such terms and conditions as the Committee or the
Executive Chair, as applicable, may specify in the applicable Option Agreement,
subject to the provisions of this Plan. In the event that the Participant does
not remain actively employed by a Participating Entity during a Vesting Period
due to an Approved Leave of Absence, the Vesting Period shall be extended for a
time period equal to the length of the Approved Leave of Absence, provided that
the affected Options shall vest prior to the Expiry Date. 3.5 Exercise of
Options Subject to the provisions of this Plan and any Option Agreement, Options
may be exercised by one of the following: (a) by delivery of a fully completed
Exercise Notice to the Secretary of the Corporation accompanied by payment in
full of the applicable Exercise Price. The Exercise Price may be paid by wire
transfer, certified cheque, bank draft or money order payable to the
Corporation; or (b) an election for the receipt, without payment by the
Participant, of either (i) an amount in cash per Option or (ii) a net number of
Shares (in each case, net of any applicable withholding taxes or deductions)
equal to the difference between the Exercise Price of the Option and the price
at which Solium or such other securities dealer as designated by the Corporation
is able to sell the Shares in the capital markets, selected by such dealer in
its discretion, or otherwise, on the



--------------------------------------------------------------------------------



 
[ex1012013equityincentive010.jpg]
- 10 - trading day that the Exercise Notice is given. The transfer cost incurred
to issue the Shares will be deducted from the net proceeds payable to the
Participant. 3.6 Issue of Shares In the case of a Participant electing to
receive Shares in accordance with Section 3.5(a) or Section 3.5(b)(ii), no
Shares will be issued or transferred until full payment of the Exercise Price
therefor has been received by the Corporation and all conditions to the issue of
the Shares have been met. As soon as practicable after receipt of an Exercise
Notice or election to receive Shares and full payment of the Exercise Price and
the satisfaction of all conditions to the issue of the Shares, the Corporation
will deliver or cause to be delivered to the Participant a certificate or
certificates representing the acquired Shares or other evidence of the issuance
of the acquired Shares. 3.7 Conditions to Delivery of Shares The Corporation’s
obligation to issue and deliver Shares upon the exercise of any Option is
subject to: (a) the satisfaction of all requirements under applicable laws in
respect thereof and obtaining all approvals the Corporation shall determine to
be necessary or advisable in connection with the authorization, issuance or sale
thereof, including shareholder approval, if required; (b) if such Shares are
listed on any stock exchange in Canada or the United States, compliance with the
requirements of such stock exchanges; and (c) the receipt from the Participant
of such representations, warranties, agreements and undertakings, including to
future dealings in the such Shares, as the Corporation or its counsel determines
to be necessary or advisable in order to ensure compliance with applicable laws.
3.8 Extension of Options that Expire During a Blackout Period If an Option would
otherwise expire during a Blackout Period, the term of such Option shall
automatically be extended until ten (10) Business Days after the end of the
Blackout Period. 3.9 Effect of Exercise A Participant shall have no further
rights, title or interest with respect to any Option that has been exercised. No
dividends or dividend equivalents may be granted in connection with an Option.
Other than pursuant to Section 6, the Board shall not without the approval of
the Corporation’s shareholders (a) lower the option price per Share of an Option
after it is granted, (b) cancel an Option when the option price per Share
exceeds the Market Value of one Share in exchange for cash or another award
(other than in connection with a Change in Control), or (c) take any



--------------------------------------------------------------------------------



 
[ex1012013equityincentive011.jpg]
- 11 - other action with respect to an Option that would be treated as a
repricing under the rules and regulations of the stock exchanges in Canada and
the United States on which the Shares are listed. SECTION 4 GRANT OF RSUs 4.1
Grant of RSUs The Board may, in its discretion, from time to time, subject to
the provisions of this Plan and such other terms and conditions as the Board may
prescribe, grant RSUs to any Participant, and the Participant shall execute an
RSU Agreement. 4.2 Number of RSUs Each Award Agreement shall set forth the Award
Date of the RSUs evidenced thereby, the number of RSUs subject to such Award (or
the aggregate dollar value of the Award that will be divided by the Market Value
on the Award Date and rounded down to determine the number of RSUs), the RSU
Vesting Conditions and the applicable Vesting Period(s) and may specify such
other terms and conditions as required under any provision of the Plan. In the
event that the Participant does not remain actively employed by a Participating
Entity during a Vesting Period due to an Approved Leave of Absence, the Vesting
Period shall be extended for a time period equal to the length of the Approved
Leave of Absence, provided that the affected RSUs shall vest prior to the Expiry
Date. 4.3 RSU Accounts An RSU Account shall be maintained by the Corporation for
each Participant and will be credited with such notional grants of RSUs as are
received by a Participant from time to time. RSUs that fail to Vest in a
Participant, or that are paid out to the Participant, shall be cancelled and
shall cease to be recorded in the Participant’s RSU Account as of the date on
which such RSUs are forfeited or cancelled under the Plan or are settled, as the
case may be. No dividends or dividend equivalents may be credited in connection
with an RSU. 4.4 Settlement of RSU Awards On the Vesting Date, or as soon as
practicable following a Vesting Date, such day being the Settlement Date
provided that such Settlement Date may not be later than the Expiry Date, the
Corporation shall: (a) subject to Section 2.8, issue from treasury the number of
Shares that are issuable to the Participant on the Settlement Date, as fully
paid and non- assessable shares; or (b) pay an amount in cash to the Participant
equal to the aggregate Market Value of the Shares covered by the Vested RSUs at
the Settlement Date.



--------------------------------------------------------------------------------



 
[ex1012013equityincentive012.jpg]
- 12 - Whether a Vested RSU is settled in accordance with Section 4.4(a) or
Error! Reference source not found. shall be at the sole discretion of the
Corporation. SECTION 5 TERMINATION OF EMPLOYMENT 5.1 Termination of Employment
If the Participant ceases to be employed by a Participating Entity, the
Participant shall forfeit all rights, title and interest in the Participant’s
Awards which are not Vested on the Termination Date. The Participant may
exercise the Participant’s Options which are Vested on the Termination Date
until the earlier of: (i) the Expiry Date; and (ii) ninety (90) days after the
Termination Date, after which time all Options expire. 5.2 Death of the
Participant All rights, title and interest in the Participant’s Awards which are
not Vested on the Participant’s death shall immediately vest on the date of the
Participant’s death. All of the Participant’s Vested Options may be exercised by
the Participant’s estate, until the earlier of: (i) the Expiry Date; and (ii)
six (6) months after the date of the Participant’s death, after which time all
Options expire. All of the Participant’s Vested RSUs shall be settled by the
Corporation in accordance with Section 4.4 and the Shares or the cash payment
will be provided to the Participant’s estate. 5.3 Termination or following a
Change of Control Notwithstanding Section 5.1, if on or following a Change of
Control, (A) the employment of the Participant is terminated other than for
Cause during the Change of Control Period or, (B) if the Corporation or any
entity which is or would be the successor to the Corporation or which may issue
securities in exchange for Shares in connection with the Change of Control
becoming effective has not assumed or replaced on substantially similar terms
the Participant’s existing Awards under the Plan: all Awards granted to the
Participant shall immediately Vest; all restrictions shall lapse; and all Vested
Options may be exercised by the Participant until the earlier of the applicable
Expiry Date and one (1) year after (i) the Termination Date or (ii) the
effective date of the Change of Control, as applicable, after which time all
Options Expire, and all Vested RSUs shall be settled by the Corporation in
accordance with Section 4.4. 5.4 Discretion to Permit Exercise Subject to
applicable laws, the Board may, in its discretion, at any time permit the
exercise of any or all Awards held by the Participant or by the Participant’s
estate, as the case may be, in the manner and on the terms authorized by the
Board in its discretion, provided that, in any case, none of the Board, the
Committee or the Executive Chair may authorize the exercise of an Award pursuant
to this Section 5 beyond the Expiry Date. 5.5 Employment Agreements Sections
5.1, 5.2 and 5.3 of the Plan are subject to the terms and conditions of the
Participant’s Employment Agreement.



--------------------------------------------------------------------------------



 
[ex1012013equityincentive013.jpg]
- 13 - SECTION 6 ADJUSTMENTS 6.1 General The provisions contained in this Plan
and any Award Agreement and the existence of any Awards shall not affect in any
way the right of the Corporation or its shareholders or affiliates to take any
action, including any change in the Corporation’s capital structure or its
business, or any acquisition, disposition, amalgamation, combination, merger or
consolidation, or the creation or issuance of any bonds, debentures, shares or
other securities of the Corporation or of an affiliate thereof or the
determination of the rights and conditions attaching thereto, or the dissolution
or liquidation of the Corporation or of any of its affiliates or any sale or
transfer of all or any part of their respective assets or businesses, whether or
not any such corporate action or proceeding would have an adverse effect on this
Plan or any Awards granted hereunder. 6.2 Reorganization of the Corporation’s
Capital If the Corporation effects a subdivision or consolidation of Shares or
any similar capital reorganization, amalgamation, combination, recapitalization,
stock split, reverse stock split, spin-off, or a payment of a dividend (whether
in cash, shares or other property, other than an ordinary cash dividend), or if
any other change is made in the capitalization of the Corporation that, in the
opinion of the Board, would warrant the amendment or replacement of any existing
Awards in order to adjust: (a) the number of Shares that may be acquired on the
exercise of any outstanding Options; (b) the Exercise Price of any outstanding
Options; or (c) the number of RSUs in the Participant’s RSU Account; in order to
preserve proportionately the rights and obligations of the Participants, the
Board will authorize such steps to be taken as may be equitable and appropriate
to that end. 6.3 Change of Control In the event of a Change of Control, the
Board shall have the authority to take all necessary steps so as to ensure the
preservation of the economic interests of the Participants in, and to prevent
the dilution or enlargement of, any Options or RSUs, which unless otherwise
provided in an Award Agreement shall include ensuring that the Corporation or
any entity which is or would be the successor to the Corporation or which may
issue securities in exchange for Shares upon the Change of Control becoming
effective will assume each outstanding Award, or will provide each Participant
with new or replacement or amended Options or RSUs which will continue to Vest
following the Change of Control on similar terms and conditions as provided in
this Plan.



--------------------------------------------------------------------------------



 
[ex1012013equityincentive014.jpg]
- 14 - 6.4 Fractional Shares No fractional Shares will be issued on the exercise
of an Option or the settlement of a RSU. Accordingly, if as a result of any
adjustment to either the Exercise Price or the number of Shares issuable on
exercise of an Option is made pursuant to the Plan, or to the number of RSUs in
the Participant’s RSU Account, the Participant would become entitled to receive
a fractional Share on the exercise of an Option or the settlement of a RSU, the
Participant has the right to acquire only the number of full Shares and no
payment or other adjustment will be made with respect to the fractional Shares
so disregarded. 6.5 Legal Requirement The Corporation is not obligated to grant
any Awards, issue or cause to be purchased any Shares or other securities, make
any payments or take any other action if, in the opinion of the Board, in its
discretion, such action would constitute a violation by a Participant or the
Corporation of any provision of any applicable statutory or regulatory
requirement of any government or governmental authority. 6.6 Rights of
Participant The granting of any Award is not to be construed as giving a
Participant a right to remain in the employ of a Participating Entity. The
participation in the Plan by an employee of a Participating Entity shall be
entirely optional. 6.7 Amendment or Discontinuance Subject to the final sentence
of this Section 6.7, the Board may amend, suspend or terminate the Plan, or any
portion thereof, at any time, subject to those provisions of applicable law
(including, without limitation, the applicable rules, regulations and policies
of any stock exchange) that require the approval of shareholders or any
governmental or regulatory body. The Board may make amendments to the Plan or to
any Award outstanding thereunder without seeking shareholder approval, except
for the following types of amendments: (a) increasing the number of Shares
reserved for issuance under the Plan or other Plan limits; (b) any change to the
definition of Participant; (c) reducing the Exercise Price of an Option, except
pursuant to Sections 6.2, or any cancellation and reissue of an Option; (d)
extending the Expiry Date of an Award, except the automatic extension of an
Award pursuant to Sections 3.8 or 4.2 or 4.4; (e) permitting Awards to be
transferred other than by testate or intestate succession;



--------------------------------------------------------------------------------



 
[ex1012013equityincentive015.jpg]
- 15 - (f) permitting the addition or modification of a cashless exercise
feature, payable in cash or Shares, unless it provides for a full deduction of
the number of underlying Shares from the Plan reserve; (g) permitting awards,
other than Awards, to be made under the Plan; (h) amendments to this Section
6.7; or (i) amendments to the Plan required to be approved by shareholders under
applicable law. Except as expressly set forth in the Plan, no action of the
Board may adversely alter or impair the rights of a Participant under any Award
previously granted to the Participant without the consent of the affected
Participant. 6.8 Severability If any provision of this Plan or any Award
Agreement is determined to be illegal or unenforceable by any court of law in
any jurisdiction, the remaining provisions are severable and enforceable in
accordance with their terms, and all provisions will remain enforceable in any
other jurisdiction. 6.9 General Restrictions and Assignment (a) Except as
required by law, the rights of a Participant under this Plan are not capable of
being anticipated, assigned, transferred, alienated, sold, encumbered, pledged,
mortgaged or charged and are not capable of being subject to attachment or legal
process for the payment of any debts or obligations of the Participant. (b)
Rights and obligations under this Plan may be assigned by the Corporation to a
successor in the business of the Corporation, any corporation resulting from any
amalgamation, reorganization, combination, merger or arrangement of the
Corporation, or any corporation acquiring all or substantially all of the assets
or business of the Corporation. 6.10 Market Fluctuations (a) No amount will be
paid to, or in respect of, a Participant under this Plan (including any Award
and any Shares that have not been issued or as to which any applicable
restriction has not lapsed), to compensate for a downward fluctuation in the
price of the Shares, nor will any other form of benefit be conferred upon, or in
respect of, a Participant for such purpose. Awards may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian or
legal representative. (b) The Corporation makes no representations or warranties
to Participants with respect to this Plan or the Awards whatsoever. Participants
are expressly advised



--------------------------------------------------------------------------------



 
[ex1012013equityincentive016.jpg]
- 16 - that the value of any Awards will fluctuate as the trading price of the
Shares fluctuates. (c) In seeking the benefits of participation in this Plan, a
Participant agrees to exclusively accept all risks associated with a decline in
the market price of the Shares and all other risks associated with the Awards.
6.11 No Shareholder Rights Under no circumstances shall Awards be considered
Shares or other securities of the Corporation, nor shall they entitle any
Participant to exercise voting rights or any other rights attaching to the
ownership of Shares or other securities of the Corporation, nor shall any
Participant be considered the owner of Shares by virtue of the grant of Awards.
6.12 Unfunded and Unsecured Plan This Plan shall be unfunded and the Corporation
will not secure its obligations under this Plan. To the extent any Participant
or his or her estate holds any rights by virtue of a grant of Awards under this
Plan, such rights shall be no greater than the rights of an unsecured creditor
of the Corporation. 6.13 Non-Exclusivity Nothing contained in this Plan prevents
the Board from adopting other or additional compensation arrangements for the
benefit of any Participant, subject to any required regulatory or shareholder
approval. 6.14 Other Employee Benefits The amount of any compensation deemed to
be received by a Participant as a result of the exercise of an Option or the
settlement of an RSU will not constitute compensation with respect to which any
other employee benefits of that Participant are determined including, without
limitation, benefits under any bonus, pension, profit-sharing, insurance or
salary continuation plan, except as otherwise specifically determined by the
Board in writing. 6.15 Tax Consequences It is the responsibility of the
Participant to complete and file any tax returns and pay all taxes that may be
required under Canadian or other tax laws within the periods specified in those
laws as a result of the Participant’s participation in the Plan. No
Participating Entity shall be held responsible for any tax consequences to a
Participant as a result of the Participant’s participation in the Plan. 6.16
Effective Date This Plan became effective July 9, 2013, as amended and restated
by the Board on December 19, 2013, June 18, 2014, May 6, 2015 and May 1, 2017,
and confirmed by the Corporation’s shareholders on June 23, 2015 and June 21,
2017.



--------------------------------------------------------------------------------



 
[ex1012013equityincentive017.jpg]
SCHEDULE “A” BLACKBERRY LIMITED EQUITY INCENTIVE PLAN OPTION AGREEMENT This
Option Agreement is entered into between BlackBerry Limited (the “Corporation”)
and the Participant named below (“you”) pursuant to the BlackBerry Limited
Equity Incentive Plan (the “Plan”), a copy of which is attached at the bottom of
this Agreement near the “I ACCEPT” button. The terms and conditions of the Plan
are incorporated by reference as terms and conditions of this Option Agreement
and all capitalized terms used in this Option Agreement have the meanings
ascribed thereto in the Plan. This Option Agreement confirms that: 1. on (the
“Award Date”); 2. __________________________ (the “Participant”); 3. was granted
_____________________________ Options (the “Award”); 4. at an exercise price of
_________ per Share (the “Exercise Price”); 5. the Award, to the extent noted
immediately below, shall Vest at 5:00 p.m. Eastern time on the following dates
(each a “Vesting Date”): as to ______________ Options on <<Insert 1st
Anniversary Date>>; as to ______________ Options on <<Insert 2nd Anniversary
Date>>; as to ______________ Options on <<Insert 3rd Anniversary Date>>; as to
______________ Options on <<Insert 4th Anniversary Date>>; and as to
______________ Options on <<Insert 5th Anniversary Date>>; provided, however,
that if you are not actively employed with a Participating Entity continuously
during a Vesting Period due to an Approved Leave of Absence, the applicable
Vesting Date shall be extended by a period equal to the aggregate of the
period(s) of inactive employment between the Award Date and the Vesting Date,
provided that the affected Options shall vest prior to the Expiry Date; 6. all
Options granted under the Award will expire on _______________ (the “Expiry
Date”); 7. all unvested Options will expire immediately, be forfeited and be of
no force or effect on the date upon which you cease to be an officer or employee
of a Participating Entity for any reason (other than your death), unless
otherwise determined by the Board, the



--------------------------------------------------------------------------------



 
[ex1012013equityincentive018.jpg]
- 2 - Committee or the Executive Chair, as applicable, at or after the time of
grant, and any Vested Options will remain exercisable by you until the earlier
of: (i) ninety (90) days after the date you cease to be an officer or an
employee; and (ii) the Expiry Date; 8. for the purposes of the Plan and Section
7, above, you shall cease to be an employee or officer of a Participating Entity
on the earlier of: (i) your last day worked; and (ii) the date of delivery of
the notice of termination of employment, provided such date shall not be prior
to the last day of any minimum statutory notice period, if applicable; 9. on a
Change of Control, in the event your employment is terminated other than for
Cause during the Change of Control Period, all Options granted pursuant to the
Award will immediately Vest and will remain exercisable by you until the earlier
of: (i) one (1) year after the date you cease to be an officer or an employee;
and (ii) the Expiry Date; 10. if you die, all of your unvested Options will
immediately Vest and your estate will have the rights that you have under the
Plan and this Option Agreement with respect to the Vested Options which will
remain exercisable by your estate until the earlier of: (i) six (6) months after
the date of your death; and (ii) the Expiry Date; all on the terms and subject
to the conditions set out in the Plan or as may be set out in your Employment
Agreement, if any. By accepting this Option Agreement, you acknowledge and agree
that: (i) you have received, read and understand the Plan and you will abide by
its terms and conditions; (ii) the terms of this Award are to be treated by you
as confidential; (iii) your right to participate in the Plan is only as set out
herein and nothing herein, or otherwise, implies any right of you to
participate, or be considered for participation, in any later grant of Options,
which shall in all cases be at the sole discretion of the Corporation; (iv) an
Option does not carry any voting rights; (v) during the period between granting
of an Award and the Vesting Date of the Award (or settlement thereof) the value
of an Option may be subject to stock market fluctuations and that the
Corporation accepts no responsibility for any fluctuations in the value of an
Award; (vi) at the sole discretion of the Corporation, the Plan can be
administered by a designee of the Corporation and any communication from or to
the designee shall be deemed to be from or to the Corporation;



--------------------------------------------------------------------------------



 
[ex1012013equityincentive019.jpg]
- 3 - (vii) your “Personal Information” (which includes, but is not limited to,
any information that identifies you, which may include, where applicable, your
name, date of birth, contact information, employment information, and financial
information), may be submitted to the Corporation’s third party equity plan
administrator (the “Administrator”) or third party service providers, whether
directly by you through your use of the Administrator’s administration platform
(“Administrator Platform”), or indirectly through the Corporation. You consent
to the collection, use, processing, reproduction, storage, transmission, and/or
disclosure of your Personal Information by the Administrator, the Corporation
and/or third party service providers in order to: (i) properly identify you and
establish and maintain your account(s) with the Administrator on, and provide
services to you (including the processing of transaction instructions relating
to the Plan and Awards made to you thereunder) through, the Administrator
Platform; (ii) for any purposes permitted or required by any applicable law;
(iii) from time to time, contact third parties who keep Personal Information
about you in order to gather information necessary to properly service your
account with the Administrator; (iv) complete and effect any filings, tax
deductions, withholdings and remittances or other remittances required pursuant
to any applicable law or regulation or the Plan or the Award Agreements between
you and the Corporation relating to Awards to you under the Plan; and/or (v) for
any of the other purposes which are set out in the Corporation’s current privacy
policy, at http://www.blackberry.com/legal/privacy.shtml which are incorporated
into this option Agreement by reference and which you hereby confirm and agree
you have reviewed and read (collectively, the “Purpose”). The amount and type of
Personal Information collected and used by the Administrator, third party
service providers and/or the Corporation hereunder is limited to what is
necessary to fulfill the Purpose. Your Personal Information will be kept
confidential and will be disclosed only as necessary to fulfill the Purpose or
as may otherwise be required by any applicable law or regulation. (viii) The
Corporation and the Participating Entities assume no responsibility as regards
to the tax consequences that participation in the Plan will have for you and you
are solely liable for any taxes, interest or penalties associated therewith,
whether income, sales, value-added (such as HST or GST), or other harmonized
taxes which may be payable to Canada Revenue Agency under the Income Tax Act
(Canada) or any other taxing authority in respect of any Option Award or
interest charges thereon and the delivery of common shares of the Corporation or
cash pursuant to any such award is contingent upon payment by you of applicable
withholding requirements and applicable taxes may be withheld from any such
payment in settlement of your Award by either the Administrator or the
Corporation or one of their respective third party service providers. YOU ARE
URGED TO CONSULT YOUR OWN TAX ADVISOR IN SUCH REGARD; (ix) you will comply with
the Corporation’s Insider Trading Policy and applicable securities laws in
connection with any sale of Shares;



--------------------------------------------------------------------------------



 
[ex1012013equityincentive020.jpg]
- 4 - (x) you may not sell the Shares if you are in possession of material
information concerning the Corporation or its securities that is not generally
known to the public and, even if you do not believe you are in possession of
material non-public information about the Corporation or its securities, you may
be subject to regular or special trading blackouts, pre-clearance requirements
or other trading restrictions from time to time which you hereby agree to comply
with; (xi) you represent that you are not currently subject to any cease trading
order or similar restriction on trading Shares issued by any securities
regulatory authority, and you agree that you will immediately notify the
Corporation if you become subject to any such order or restriction; (xii) you
have entered into the administration agreement required by the Administrator
with the Corporation and this Award is subject to your compliance with the terms
and conditions of that binding agreement with the Corporation; and (xiii) this
Option Agreement will be governed by and construed in accordance with the law of
Ontario, Canada and you, the Corporation and any other affiliate will submit to
the jurisdiction of the courts of Ontario in relation to anything arising under
this Agreement or the Plan. IN WITNESS WHEREOF the Corporation and the
Participant have executed this option Agreement as of the date that the “I
ACCEPT” button is clicked. BLACKBERRY LIMITED By: _____<<INSERT DIGITAL
SIGNATURE>>_______________________ Steven Capelli Chief Financial Officer I
ACKNOWLEDGE THAT I HAVE READ THE ABOVE TERMS AND CONDITIONS. I ACKNOWLEDGE THAT
THE OPTION AWARD NOTED IN THE ABOVE OPTION AGREEMENT IS SUBJECT TO MY ACCEPTANCE
OF THE ABOVE OPTION AGREEMENT. I UNDERSTAND THAT I WILL NOT BE ABLE TO MAKE ANY
ELECTIONS OR RECEIVE ANY PROCEEDS OR COMMON SHARES IN RESPECT OF THE OPTIONS
THAT ARE THE SUBJECT MATTER OF THIS OPTION AGREEMENT, UNLESS I ACCEPT AND ABIDE
BY THIS OPTION AGREEMENT WITH THE CORPORATION. CLICKING THE "I ACCEPT" BUTTON
IMMEDIATELY BELOW IS THE EQUIVALENT OF MY SIGNATURE. BY CLICKING ON THE "I
ACCEPT" BUTTON, I AM INDICATING MY ACCEPTANCE OF THE ABOVE TERMS AND CONDITIONS
AND AM CREATING A BINDING AGREEMENT BETWEEN ME AND THE CORPORATION. I ACCEPT
<<Attachments for Base Award are: Option FAQ and Equity Incentive Plan.>>



--------------------------------------------------------------------------------



 
[ex1012013equityincentive021.jpg]
- 5 -



--------------------------------------------------------------------------------



 
[ex1012013equityincentive022.jpg]
SCHEDULE “B” BLACKBERRY LIMITED EQUITY INCENTIVE PLAN RSU AGREEMENT This RSU
Agreement is entered into between BlackBerry Limited (the “Corporation”) and the
Participant named below (“you”) pursuant to the BlackBerry Limited Equity
Incentive Plan (the “Plan”), a copy of which is attached at the bottom of this
Agreement near the “I ACCEPT” button. The terms and conditions of the Plan are
incorporated by reference as terms and conditions of this RSU Agreement and all
capitalized terms used in this RSU Agreement have the meanings ascribed thereto
in the Plan. This RSU Agreement confirms that: 1. on (the “Award Date”); 2.
__________________________ (the “Participant”); 3. was granted
_____________________________ RSUs (the “Award”); 4. vesting of the Award will
not be subject to the attainment of performance objectives; 5. the Award, to the
extent noted immediately below, shall Vest at 5:00 p.m. Eastern time on the
following dates (each a “Vesting Date”): as to ______________ RSUs on <<Insert
1st Anniversary Date>>; as to ______________ RSUs on <<Insert 2nd Anniversary
Date>>; and as to ______________ RSUs on <<Insert 3rd Anniversary Date>>;
provided, however, that if you are not actively employed with a Participating
Entity continuously during a Vesting Period due to an Approved Leave of Absence,
the applicable Vesting Date shall be extended by a period equal to the aggregate
of the period(s) of inactive employment between the Award Date and the Vesting
Date, provided that the affected RSUs shall vest prior to the Expiry Date; 6.
All RSUs granted under this Award will expire on December 31, 201_ (the “Expiry
Date”); 7. the Award will expire immediately, be forfeited and be of no force or
effect on the date upon which you cease to be an officer or employee of a
Participating Entity for any reason (other than your death), unless otherwise
determined by the Board, the Committee or the Executive Chair, as applicable, at
or after the time of grant; 36990-2002 15129320.1



--------------------------------------------------------------------------------



 
[ex1012013equityincentive023.jpg]
- 2 - 8. for the purposes of the Plan and Section 6, above, you shall cease to
be an employee or officer of a Participating Entity on the earlier of: (i) your
last day worked; and (ii) the date of delivery of the notice of termination of
employment, provided such date shall not be prior to the last day of any minimum
statutory notice period, if applicable; 9. on a Change of Control, in the event
your employment is terminated other than for Cause during the Change of Control
Period, all RSUs granted pursuant to the Award will immediately Vest; 10. if you
die, all of your unvested RSUs will immediately Vest and your estate will have
the rights that you have under the Plan and this RSU Agreement with respect to
the Vested RSUs; all on the terms and subject to the conditions set out in the
Plan and subject to the terms and conditions of your Employment Agreement, if
any. By accepting this RSU Agreement, you acknowledge and agree that: (i) you
have received, read and understand the Plan and you will abide by its terms and
conditions; (ii) the terms of this Award are to be treated by you as
confidential; (iii) your right to participate in the Plan is only as set out
herein and nothing herein, or otherwise, implies any right of you to
participate, or be considered for participation, in any later grant of RSUs,
which shall in all cases be at the sole discretion of the Corporation; (iv) an
RSU does not carry any voting rights; (v) during the period between granting of
an Award and the Vesting Date of the Award (or settlement thereof) the value of
an RSU may be subject to stock market fluctuations and that the Corporation
accepts no responsibility for any fluctuations in the value of an Award; (vi) at
the sole discretion of the Corporation, the Plan can be administered by a
designee of the Corporation and any communication from or to the designee shall
be deemed to be from or to the Corporation; (vii) your “Personal Information”
(which includes, but is not limited to, any information that identifies you,
which may include where applicable your name, date of birth, contact
information, employment information, and financial information), may be
submitted to the Corporation’s third party equity plan administrator, Solium
Capital Inc. (“Administrator”) or third party service providers, whether
directly by you through your use of the Administrator’s administration platform
(“Administrator Platform”), or indirectly through the Corporation. You consent
to the collection, use, processing, 36990-2002 15129320.1



--------------------------------------------------------------------------------



 
[ex1012013equityincentive024.jpg]
- 3 - reproduction, storage, transmission, and/or disclosure of your Personal
Information by the Administrator, the Corporation and/or third party service
providers in order to: (i) properly identify you and establish and maintain your
account(s) with the Administrator on, and provide services to you (including the
processing of transaction instructions relating to the Plan and Awards made to
you thereunder) through, the Administrator Platform; (ii) for any purposes
permitted or required by any applicable law; (iii) from time to time, contact
third parties who keep Personal Information about you in order to gather
information necessary to properly service your account with the Administrator;
(iv) complete and effect any filings, tax deductions, withholdings and
remittances or other remittances required pursuant to any applicable law or
regulation or the Plan or the Award Agreements between you and the Corporation
relating to Awards to you under the Plan; and/or (v) for any of the other
purposes which are set out in the Corporation’s current privacy policy, at
http://www.blackberry.com/legal/privacy.shtml which are incorporated into this
RSU Agreement by reference and which you hereby confirm and agree you have
reviewed and read (collectively, the “Purpose”). The amount and type of Personal
Information collected and used by the Administrator, third party service
providers and/or the Corporation hereunder is limited to what is necessary to
fulfill the Purpose. Your Personal Information will be kept confidential and
will be disclosed only as necessary to fulfill the Purpose or as may otherwise
be required by any applicable law or regulation. (viii) The Corporation and the
Participating Entities assume no responsibility as regards to the tax
consequences that participation in the Plan will have for you and you are solely
liable for any taxes, interest or penalties associated therewith, whether
income, sales, value-added (such as HST or GST), or other harmonized taxes which
may be payable to Canada Revenue Agency under the Income Tax Act (Canada) or any
other taxing authority in respect of any RSU Award or interest charges thereon
and the delivery of common shares of the Corporation or cash pursuant to any
such award is contingent upon payment by you of applicable withholding
requirements and applicable taxes may be withheld from any such payment in
settlement of your Award by either the Administrator or the Corporation or one
of their respective third party service providers. YOU ARE URGED TO CONSULT YOUR
OWN TAX ADVISOR IN SUCH REGARD; (ix) you will comply with the Corporation’s
Insider Trading Policy and applicable securities laws in connection with any
sale of Shares; (x) you may not sell the Shares if you are in possession of
material information concerning the Corporation or its securities that is not
generally known to the public and, even if you do not believe you are in
possession of material non-public information about the Corporation or its
securities, you may be subject to regular or special trading blackouts,
pre-clearance requirements or other trading restrictions from time to time which
you hereby agree to comply with; 36990-2002 15129320.1



--------------------------------------------------------------------------------



 
[ex1012013equityincentive025.jpg]
- 4 - (xi) you represent that you are not currently subject to any cease trading
order or similar restriction on trading Shares issued by any securities
regulatory authority, and you agree that you will immediately notify the
Corporation if you become subject to any such order or restriction; (xii) you
have entered into the administration agreement required by the Administrator
with the Corporation and this Award is subject to your compliance with the terms
and conditions of that binding agreement with the Corporation; and (xiii) this
RSU Agreement will be governed by and construed in accordance with the law of
Ontario, Canada and you, the Corporation and any other affiliate will submit to
the jurisdiction of the courts of Ontario in relation to anything arising under
this RSU Agreement or the Plan. (xiv) If you are a resident of the United
States, the intent of the Corporation is that payments and benefits under the
Plan comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Plan shall be interpreted and be administered to
be in compliance therewith. It is intended that payments made in settlement of
RSUs on or before the 15th day of the third month following the end of the
Participant’s first taxable year in which the right to the payment is no longer
subject to a substantial risk of forfeiture shall be exempt from compliance with
Section 409A pursuant to the exception for short-term deferrals set forth in
Section 1.409A-1(b)(4) of the applicable Treasury Regulations. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, a
Participant shall not be considered to have terminated employment or service
with the Corporation or its Affiliates for purposes of the Award and no payment
shall be due to the Participant under the Award until the Participant would be
considered to have incurred a “separation from service” from the Corporation or
its Affiliates within the meaning of Section 409A. Notwithstanding anything to
the contrary in the Plan, to the extent that any Awards are payable upon a
separation from service and such payment would result in the imposition on any
individual of additional income tax under Section 409A, the settlement and
payment of such awards shall instead be made on the first business day after the
date that is six months following such separation from service (or death, if
earlier), to the extent necessary to avoid the imposition of such taxes. IN
WITNESS WHEREOF the Corporation and the Participant have executed this RSU
Agreement as of the date that the “I ACCEPT” button is clicked. BLACKBERRY
LIMITED By: _____<<INSERT DIGITAL SIGNATURE>>_______________________ Steven
Capelli Chief Financial Officer 36990-2002 15129320.1



--------------------------------------------------------------------------------



 
[ex1012013equityincentive026.jpg]
- 5 - I ACKNOWLEDGE THAT I HAVE READ THE ABOVE TERMS AND CONDITIONS. I
ACKNOWLEDGE THAT THE RSU AWARD NOTED IN THE ABOVE RSU AGREEMENT IS SUBJECT TO MY
ACCEPTANCE OF THE ABOVE RSU AGREEMENT. I UNDERSTAND THAT I WILL NOT BE ABLE TO
MAKE ANY ELECTIONS OR RECEIVE ANY PROCEEDS OR COMMON SHARES IN RESPECT OF THE
RSUS THAT ARE THE SUBJECT MATTER OF THIS RSU AGREEMENT, UNLESS I ACCEPT AND
ABIDE BY THIS RSU AGREEMENT WITH THE CORPORATION . CLICKING THE "I ACCEPT"
BUTTON IMMEDIATELY BELOW IS THE EQUIVALENT OF MY SIGNATURE. BY CLICKING ON THE
"I ACCEPT" BUTTON, I AM INDICATING MY ACCEPTANCE OF THE ABOVE TERMS AND
CONDITIONS AND AM CREATING A BINDING AGREEMENT BETWEEN ME AND THE CORPORATION. I
ACCEPT <<Attachments for Base Award are: RSU FAQ and Equity Incentive Plan.>>
36990-2002 15129320.1



--------------------------------------------------------------------------------



 